Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 17, 2019

                                     No. 04-19-00024-CR

                                   Pete LONGORIA-LEAL,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 81st Judicial District Court, Wilson County, Texas
                               Trial Court No. 18-06-093-CRW
                         Honorable Donna S. Rayes, Judge Presiding


                                        ORDER
      Appellant’s motion for extension of time to file a brief is granted. We order the brief due
May 21, 2019.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of May, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court